 

Case 5:15-Cr-00024-DAE Document 16 Filed 03/05/19 Page 1 of 2
Case 5:15-cr-00024~DAE Document 13 Filed 03/01/19 Page 3 of 4

 

6/7/2011 Non'ce of Waiver of Perscmal Manoe at AmliEulent

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

United States of America

vs. Case Number: SA: 15-CR-00024(1)-DAE

@¢MWI€HJW§

(1) Juan Manuel Munoz-Luevano

NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND

ENTRY OF PLEA OF NO! GUILTY ,_
WAIVER OF MINIMUM TIME TO 'I`RIAL

___________,,_____._____-_--_-_--¢_'_

NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

1) Defendant has received a copy of the charging document in this case.

2) Defendant has read the charging document or had it read to him/her.

3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/ she will be so arraigned in open Court.

Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant'will conclude the arraignment in
this case for all purposes Defendant request the Court accept his/her waiver of appearance and

entere a plea of "not guilty."

aaa aa a / ad €
I)ate " Defen%y}/ /€ §§/fF/A’i \Z"éb
A/M, aaa/a Tt‘*jai‘;*d‘ia/M“`

Da'te Sigl{aturf Hf Attomey for Defendant /

ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO LATER THAN
5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF ARRAIGNMENT. IF A
WAIVER FORM IS NOT SUBMI'I`TED BY THAT TIME, THE DEFENDANT AN])
DEFENDANT'S ATTORNEY MUST APPEAR FOR THE ARRAIGNMENT AS

SCIIEDULED.

 

 

Case 5:15-Cr-00024-DAE Document 16 Filed 03/05/19 P
case 5:15-cr-00024-DAE oocumem 13 sued 03/01/19 Pa§g§izoi)ltz

61‘71'20 ll Notiee of Waiver of Personal Appearame at N\ai_@ment Page 2

4) Defendant understands that lie/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro se.
Defendant further understands that, absent the present waiver, he/ she will not be brought to trial

during this thirty (30)-day period.

Defendant, having conferred with hisfher attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days hom the date on which
the defendant first appears through counselor expressly waives counsel and elects to proceed

pro se.

/)?M aga/a /

n r d ' ~-
c en an e/ /? Ba/////Q=J£»/
ft

dial aaa/a Ya/SY’M

Date f SighahWofAtiomey for Defendant f

Date

_________________________________________________________________________________

NOTICE OF RIGHT TO CONSENT
TO DISPOSITION OF A MISDEMEANOR

The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including a jury or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

PLEASE INDICATE ONE OF THE FOLLOWING WI'I`H A CHECK MARK:

I DO CONSENT TO MAGISTRATE JUI}GE JURISDICTION.
I DO NOT CONSENT TO MAGISTRATE JU})GE JURISDICTION.

N(} RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTIN`G TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRIC'I` JUDGE.

 

Date Defendant

 

Name of Attorney for Defendant (Print)

 

 

Date Signature of Attorney'for Defendant

